DETAILED ACTION
This office action is in response to application filed on July 15, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/05/2019 and 11/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the labeled items (e.g., 602, 604, 606, etc.) as described in the specification (see Figs. 6A and 7A, [0046]-[0047]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The disclosure is objected to because of the following informalities: 
[0009]: language “In a third aspect, determining, based on the rock compressive failure, determining a lower limit of mud weight …” should read “In a third aspect, determining, based on the rock compressive failure, 
[0041], line 5: language “strength, in-situ tresses, mud weight …” should read “strength, in-situ  stresses, mud weight …”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim language “determining a state of in-situ earth stresses around a wellbore located in a formation” should read “determining 
Claim language “generating, using a failure criterion that incorporates (i) principal stresses …” should read “generating, using a failure criterion that incorporates (i) the principal stresses …”
Appropriate correction is required.

Claim 3 is objected to because of the following informalities: 
Claim language should read “The method of claim 2, further comprising: comparing the calculated maximum wellbore diameter with a measured actual caliper log; and based on the difference between the calculated maximum wellbore diameter and the measured actual caliper log, calibrating a geomechanical model of the formation”.
Appropriate correction is required.

Claim 8 is objected to because of the following informalities: 
Claim language “determining a state of in-situ earth stresses around a wellbore located in a formation” should read “determining 
Claim language “generating, using a failure criterion that incorporates (i) principal stresses …” should read “generating, using a failure criterion that incorporates (i) the principal stresses …”
Appropriate correction is required.

Claim 10 is objected to because of the following informalities: 
Claim language should read “The device of claim 9, wherein the operations further comprise: comparing the calculated maximum wellbore diameter with a measured actual caliper log; and based on the difference between the calculated maximum wellbore diameter and the measured actual caliper log, calibrating a geomechanical model of the formation”.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities: 
Claim language “determining a state of in-situ earth stresses around a wellbore located in a formation” should read “determining 
Claim language “generating, using a failure criterion that incorporates (i) principal stresses …” should read “generating, using a failure criterion that incorporates (i) the principal stresses …”
Appropriate correction is required.

Claim 17 is objected to because of the following informalities: 
Claim language should read “The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: comparing the calculated maximum wellbore diameter with a measured actual caliper log; and based on the difference between the calculated maximum wellbore diameter and the measured actual caliper log, calibrating a geomechanical model of the formation”.
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 15 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., predicting a failure zone around the wellbore), therefore the claim is eligible Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-7, 9-14 and 16-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papanastasiou (US 7066019 B1), hereinafter ‘Papanastasiou’, in view of Sayers (US 20080319675 A1), hereinafter ‘Sayers’.
Regarding claim 1. 
Papanastasiou discloses:
A method (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented) comprising: 
in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
transforming the in-situ earth stresses from a global Cartesian coordinate system to a local wellbore coordinate system (col. 4, lines 42-67: in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
calculating, based on the transformed in-situ earth stresses in the local wellbore coordinate system, principal stresses around the wellbore (col. 5, lines 3-14: principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Papanastasiou does not explicitly disclose:
generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure.


“Rock strength data is fed into a rock strength model 60 to predict the coefficients that characterize the yield and failure of the formation. While the specific coefficients are model dependent, a minimum characterization includes the Mohr-Coulomb model described by a friction angle and the unconfined compressive strength and the tensile strength of the formation” ([0050]: rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation with radius and azimuth) around the borehole (step 32c)” ([0062]-[0065]: a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers to generate, using a failure criterion that incorporates mud weight, a function for calculating a rock compressive failure, in order to properly characterize the rock strength to predict rock failure and other geomechanical problems, such as wellbore stability, as discussed by Sayers ([0028]-[0029]).

Regarding claim 5. 
Papanastasiou in view of Sayers discloses all the features of claim 1 as described above.
Papanastasiou further discloses:
the failure criterion is a Mohr Coulomb failure criterion (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1)).  

Regarding claim 6. 
Papanastasiou in view of Sayers discloses all the features of claim 1 as described above.
Papanastasiou further discloses:
the in-situ earth stresses are: vertical stress (σv), minimum horizontal stress (σh), and maximum horizontal stress (σH) (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)).  

Regarding claim 8. 
Papanastasiou discloses:
A device (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented; the examiner interprets the method to be performed by a device) comprising: 
in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
transforming the in-situ earth stresses from a global Cartesian coordinate system to a local wellbore coordinate system (col. 4, lines 42-67: in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
calculating, based on the transformed in-situ earth stresses in the local wellbore coordinate system, principal stresses around the wellbore (col. 5, lines 3-14: principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Papanastasiou does not explicitly disclose:
The device comprising:
one or more processors; and 

generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure.

Sayers teaches:
“FIG. 2 illustrates a computer system adapted for storing a Rock Strength Determination Software” ([0011]: a device comprising a processor and memory, is used to store a rock strength determination software);
“Rock strength data is fed into a rock strength model 60 to predict the coefficients that characterize the yield and failure of the formation. While the specific coefficients are model dependent, a minimum characterization includes the Mohr-Coulomb model described by a friction angle and the unconfined compressive strength and the tensile strength of the formation” ([0050]: rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers to incorporate the device comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: the method of Papanastasiou, and generating, using a failure criterion that incorporates mud weight, a function for calculating a rock compressive failure, in order to properly characterize the rock strength to predict rock failure and other geomechanical problems, such as wellbore stability, as discussed by Sayers ([0028]-[0029]).

Regarding claim 12. 
Papanastasiou in view of Sayers discloses all the features of claim 8 as described above.
Papanastasiou further discloses:
the failure criterion is a Mohr Coulomb failure criterion (col. 2, lines 41-46; col. 3, lines 4-9 col. 5, lines 15-20: the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1)).  

Regarding claim 13. 

Papanastasiou further discloses:
the in-situ earth stresses are: vertical stress (σv), minimum horizontal stress (σh), and maximum horizontal stress (σH) (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)).  

Regarding claim 15. 
Papanastasiou discloses:
Operations (Abstract: a method for predicting failure of a rock formation surrounding a subterranean cavity (wellbore) is presented; the examiner interprets the method to be performed by a device) comprising: 
determining a state of in-situ earth stresses around a wellbore located in a formation (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)); 
transforming the in-situ earth stresses from a global Cartesian coordinate system to a local wellbore coordinate system (col. 4, lines 42-67: in-situ stresses are transformed from Cartesian component to cylindrical wellbore coordinates); 
calculating, based on the transformed in-situ earth stresses in the local wellbore coordinate system, principal stresses around the wellbore (col. 5, lines 3-14: principal stresses are calculated using the transformed in-situ stresses); 
generating, using a failure criterion that incorporates (i) principal stresses, and (iii) rock strength, a function for calculating a rock compressive failure (col. 2, lines 41-the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1); examiner interprets combination of Mohr-Coulomb failure criterion, principal stresses and rock strength to correspond to function); and 
predicting, using the function, a failure zone around the wellbore (col. 2, lines 47-50: using the Mohr-Coulomb criterion, a condition under which the rock formation is expected to fail is predicted (see claim 1)).  

Papanastasiou does not explicitly disclose:
A non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising: 
generating, using a failure criterion that incorporates (ii) mud weight, a function for calculating a rock compressive failure.

Sayers teaches:
“FIG. 2 illustrates a computer system adapted for storing a Rock Strength Determination Software” ([0011]: a device comprising a processor and memory, is used to store a rock strength determination software);
“Rock strength data is fed into a rock strength model 60 to predict the coefficients that characterize the yield and failure of the formation. While the specific coefficients are model dependent, a minimum characterization includes the Mohr-Coulomb model described by a friction angle and the unconfined compressive strength and the tensile strength of the formation” ([0050]: rock strength data is fed into a rock strength model to predict coefficients that characterize failure of the formation, with this characterization being performed using the Mohr-Coulomb model); and
“In FIG. 6, the Rock Strength Determination software 32, stored in the memory or program storage device 30c of FIG. 2, includes the following steps: … Input the first estimate and the second estimate and the borehole geometry and the mud weight history and the Equivalent Circulating Density (ECD) measurements into a computational model capable of predicting rock yield and failure and calculate stress distribution (i.e., variation with radius and azimuth) around the borehole (step 32c)” ([0062]-[0065]: a rock strength determination software includes inputting mud weight information into a model used to predict rock yield and failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers to incorporate a non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising: the operations of Papanastasiou, and generating, using a failure criterion that incorporates mud weight, a function for calculating a rock compressive failure, in order to properly characterize the rock strength to predict rock failure and other geomechanical problems, such as wellbore stability, as discussed by Sayers ([0028]-[0029]).

Regarding claim 19. 
Papanastasiou in view of Sayers discloses all the features of claim 15 as described above.
Papanastasiou further discloses:
the Mohr-Coulomb failure criterion and rock strength are employed to predict a condition under which the rock formation is expected to fail (see claim 1)).  

Regarding claim 20. 
Papanastasiou in view of Sayers discloses all the features of claim 15 as described above.
Papanastasiou further discloses:
the in-situ earth stresses are: vertical stress (σv), minimum horizontal stress (σh), and maximum horizontal stress (σH) (col. 4, lines 9-25: in-situ stresses, including vertical, minimum horizontal and maximum horizontal, are determined (see also col. 5, lines 56-62)).  

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Papanastasiou, in view of Sayers, and in further view of Zheng (US 6179069 B1, IDS record), hereinafter ‘Zheng’.
Regarding claim 2. 
Papanastasiou in view of Sayers discloses all the features of claim 1 as described above.
Papanastasiou does not disclose:
calculating, based on the predicted failure zone around the wellbore, maximum wellbore diameter at one or more depths along a wellbore trajectory.  

	Zheng teaches:
breakout of formation occurs when stress concentration exceeds formation strength, with maximum stress concentration occurring on the wellbore wall when the radial distance from the center of the wellbore is equal to the borehole radius (diameter is equal two times the radius); consequently, if maximum stress producing failure of the formation is known, diameter of wellbore at this condition (maximum diameter) can be estimated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and in further view of Zheng to calculate, based on the predicted failure zone around the wellbore, maximum wellbore diameter at one or more depths along a wellbore trajectory, in order to control breakouts for enhancing borehole stability, as discussed by Zheng (col. 1, lines 6-9).

Regarding claim 9. 

Papanastasiou does not disclose:
calculating, based on the predicted failure zone around the wellbore, maximum wellbore diameter at one or more depths along a wellbore trajectory.  

	Zheng teaches:
“Breakouts occur from a series of failures on the wellbore wall as stress concentration exceeds formation strength at that location. Known elastic equations model the stress distribution around a wellbore in an arbitrary stress field, where σ and τ having subscripts r and θ represent the effective normal and shear stresses in a cylindrical coordinate system with z axis parallel to the drilling direction, σ and τ having subscripts xx and xy represent the effective normal and shear stresses with a Cartesian coordinate system having the same z axis as the cylindrical system, r is the radial distance from the center of the wellbore and a is the borehole radius, and θ is the azimuthal angle measured from the s axis. Under elastic conditions, the maximum stress concentration occurs on the wellbore wall where r=a” (col. 1, lines 29-42: breakout of formation occurs when stress concentration exceeds formation strength, with maximum stress concentration occurring on the wellbore wall when the radial distance from the center of the wellbore is equal to the borehole radius (diameter is equal two times the radius); consequently, if maximum stress producing failure of the formation is known, diameter of wellbore at this condition (maximum diameter) can be estimated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and in 

Regarding claim 16. 
Papanastasiou in view of Sayers discloses all the features of claim 15 as described above.
Papanastasiou does not disclose:
calculating, based on the predicted failure zone around the wellbore, maximum wellbore diameter at one or more depths along a wellbore trajectory.  

	Zheng teaches:
“Breakouts occur from a series of failures on the wellbore wall as stress concentration exceeds formation strength at that location. Known elastic equations model the stress distribution around a wellbore in an arbitrary stress field, where σ and τ having subscripts r and θ represent the effective normal and shear stresses in a cylindrical coordinate system with z axis parallel to the drilling direction, σ and τ having subscripts xx and xy represent the effective normal and shear stresses with a Cartesian coordinate system having the same z axis as the cylindrical system, r is the radial distance from the center of the wellbore and a is the borehole radius, and θ is the azimuthal angle measured from the s axis. Under elastic conditions, the maximum stress concentration occurs on the wellbore wall where r=a” (col. 1, lines 29-42: breakout of formation occurs when stress concentration exceeds formation strength, with maximum stress concentration occurring on the wellbore wall when the radial distance from the center of the wellbore is equal to the borehole radius (diameter is equal two times the radius); consequently, if maximum stress producing failure of the formation is known, diameter of wellbore at this condition (maximum diameter) can be estimated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and in further view of Zheng to calculate, based on the predicted failure zone around the wellbore, maximum wellbore diameter at one or more depths along a wellbore trajectory, in order to control breakouts for enhancing borehole stability, as discussed by Zheng (col. 1, lines 6-9).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Papanastasiou, in view of Sayers and Zheng, and in further view of Frydman (US 20130275099 A1, IDS record), hereinafter ‘Frydman’.
Regarding claim 3. 
Papanastasiou in view of Sayers and Zheng discloses all the features of claim 2 as described above.
Papanastasiou does not disclose:
comparing the predicted borehole diameter with a measured actual caliper log; and 
based on the difference between the predicted borehole diameter and the measured actual caliper log, calibrating a geomechanical model of the formation.  


“The earth model may also be adjusted as new information is collected. Such information may include results generated by the limit of failure determining tool that are used to identify corrective actions to address a drilling event. For example, the drilling plan may be adjusted based on the limit of failure and/or limit of drilling fluid density” ([0025]: an earth model is adjusted based on information generated by a limit of failure determination (see also [0080] regarding calibrating a geomechanical model));
“In one or more embodiments, the process of determining a limit of failure and/or limit of drilling fluid pressure may use various inputs, including drilling reports (101) that may include caliper logs and drilling events with associated parameters such as mud weight (102) and wellbore radius (103), as well as a stress model (104), a failure criterion (105), and image logs (106). Each of these inputs may be data obtained, directly or indirectly, from oilfield equipment located at an oilfield, theoretical values based on mathematical models, and/or other sources of data. In one or more embodiments, the drilling reports (101) may be generated based on the measurements of the sensor (201) and sensor (202), shown in FIG. 1.1, and the failure criterion (105) may include the Mohr-Coulomb failure criterion known to those skilled in the art. Each of these inputs may be transferred to a depth of damage application (111) via a network A (108)” ([0028]: determination of a limit failure includes inputs from caliper logs such as wellbore radius, with this information being transferred to a depth of damage application); and
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics identification of limit of failure incorporates comparison of caliper logs and estimations from the model; see also Sayers at [0057] about predictions and measurements from calipers being compared in order to revise (calibrate) the MEM model of the formation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and Zheng, and in further view of Frydman to compare the predicted borehole diameter with a measured actual caliper log; and calibrate a geomechanical model of the formation based on the difference between the predicted borehole diameter and the measured actual caliper log, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Regarding claim 10. 
Papanastasiou in view of Sayers and Zheng discloses all the features of claim 9 as described above.
Papanastasiou does not disclose:
comparing the predicted borehole diameter with a measured actual caliper log; and 
based on the difference between the predicted borehole diameter and the measured actual caliper log, calibrating a geomechanical model of the formation.  

Frydman teaches:
an earth model is adjusted based on information generated by a limit of failure determination (see also [0080] regarding calibrating a geomechanical model));
“In one or more embodiments, the process of determining a limit of failure and/or limit of drilling fluid pressure may use various inputs, including drilling reports (101) that may include caliper logs and drilling events with associated parameters such as mud weight (102) and wellbore radius (103), as well as a stress model (104), a failure criterion (105), and image logs (106). Each of these inputs may be data obtained, directly or indirectly, from oilfield equipment located at an oilfield, theoretical values based on mathematical models, and/or other sources of data. In one or more embodiments, the drilling reports (101) may be generated based on the measurements of the sensor (201) and sensor (202), shown in FIG. 1.1, and the failure criterion (105) may include the Mohr-Coulomb failure criterion known to those skilled in the art. Each of these inputs may be transferred to a depth of damage application (111) via a network A (108)” ([0028]: determination of a limit failure includes inputs from caliper logs such as wellbore radius, with this information being transferred to a depth of damage application); and
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics engineer. To quantify this limit, caliper logs and drilling events of drilled wells are identification of limit of failure incorporates comparison of caliper logs and estimations from the model; see also Sayers at [0057] about predictions and measurements from calipers being compared in order to revise (calibrate) the MEM model of the formation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and Zheng, and in further view of Frydman to compare the predicted borehole diameter with a measured actual caliper log; and calibrate a geomechanical model of the formation based on the difference between the predicted borehole diameter and the measured actual caliper log, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Regarding claim 17. 
Papanastasiou in view of Sayers and Zheng discloses all the features of claim 16 as described above.
Papanastasiou does not disclose:
comparing the predicted borehole diameter with a measured actual caliper log; and 
based on the difference between the predicted borehole diameter and the measured actual caliper log, calibrating a geomechanical model of the formation.  

Frydman teaches:
an earth model is adjusted based on information generated by a limit of failure determination (see also [0080] regarding calibrating a geomechanical model));
“In one or more embodiments, the process of determining a limit of failure and/or limit of drilling fluid pressure may use various inputs, including drilling reports (101) that may include caliper logs and drilling events with associated parameters such as mud weight (102) and wellbore radius (103), as well as a stress model (104), a failure criterion (105), and image logs (106). Each of these inputs may be data obtained, directly or indirectly, from oilfield equipment located at an oilfield, theoretical values based on mathematical models, and/or other sources of data. In one or more embodiments, the drilling reports (101) may be generated based on the measurements of the sensor (201) and sensor (202), shown in FIG. 1.1, and the failure criterion (105) may include the Mohr-Coulomb failure criterion known to those skilled in the art. Each of these inputs may be transferred to a depth of damage application (111) via a network A (108)” ([0028]: determination of a limit failure includes inputs from caliper logs such as wellbore radius, with this information being transferred to a depth of damage application); and
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics engineer. To quantify this limit, caliper logs and drilling events of drilled wells are identification of limit of failure incorporates comparison of caliper logs and estimations from the model; see also Sayers at [0057] about predictions and measurements from calipers being compared in order to revise (calibrate) the MEM model of the formation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers and Zheng, and in further view of Frydman to compare the predicted borehole diameter with a measured actual caliper log; and calibrate a geomechanical model of the formation based on the difference between the predicted borehole diameter and the measured actual caliper log, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papanastasiou, in view of Sayers, and in further view of Frydman.
Regarding claim 4. 
Papanastasiou in view of Sayers discloses all the features of claim 1 as described above.
Papanastasiou does not disclose:
determining, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability.  

Frydman teaches:
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics quantification of a limit of failure (rock compressive failure) used to maintain wellbore stability (see [0017]) is evaluated to determine lower limit of mud weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers, and in further view of Frydman to determine, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Regarding claim 11. 
Papanastasiou in view of Sayers discloses all the features of claim 8 as described above.
Papanastasiou does not disclose:
determining, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability.  

Frydman teaches:
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics quantification of a limit of failure (rock compressive failure) used to maintain wellbore stability (see [0017]) is evaluated to determine lower limit of mud weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers, and in further view of Frydman to determine, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Regarding claim 18. 
Papanastasiou in view of Sayers discloses all the features of claim 15 as described above.
Papanastasiou does not disclose:
determining, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability.  

Frydman teaches:
“Embodiments disclosed herein provide a method to identify a limit of damage that can be managed with appropriate drilling practices determined by a geomechanics quantification of a limit of failure (rock compressive failure) used to maintain wellbore stability (see [0017]) is evaluated to determine lower limit of mud weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers, and in further view of Frydman to determine, based on the rock compressive failure, a lower limit of mud weight of a drilling fluid to use when drilling the wellbore to maintain wellbore stability, in order to determine a limit of failure which maintains a target amount of damage for optimum drilling efficiency, as discussed by Frydman ([0017]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Papanastasiou, in view of Sayers, and in further view of Chang (C. Chang et al., Empirical relations between rock strength and physical properties in sedimentary rocks, Journal of Petroleum Science and Engineering, 51 (2006) 223–237), hereinafter ‘Chang’.
Regarding claim 7.
Papanastasiou in view of Sayers discloses all the features of claim 1 as described above.
Papanastasiou does not disclose:
the function is                         
                            f
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    U
                                    C
                                    S
                                    -
                                    
                                        
                                            σ
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            t
                                            a
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            45
                                            +
                                            
                                                
                                                    ∅
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,
1 is a maximum principal stress, and σ3 is a minimum principal stress.  

	Chang teaches:
“The commonly used Mohr–Coulomb criterion has the form of 
                
                    
                        
                            σ
                        
                        
                            1
                        
                    
                    =
                    U
                    C
                    S
                    +
                    
                        
                            σ
                        
                        
                            3
                        
                    
                    
                        
                            t
                            a
                            n
                        
                        
                            2
                        
                    
                    
                        
                            45
                            +
                            
                                
                                    Φ
                                
                                
                                    2
                                
                            
                        
                    
                
            
where Φ is a material property termed angle of internal friction (the coefficient of internal friction μi is defined as μi=tanΦ)” (p. 231, col. 2, section 4 – “Estimation of angle of internal friction”: Mohr-Coulomb criterion is based on unconfined compressive strength of the formation (UCS, see p. 223, section 1. Introduction), angle of internal friction (Φ, see p. 223, section 1. Introduction), maximum principal stress (σ1), and minimum principal stress (σ3); examiner interprets that by rearranging the equation used to estimate rock strength, the Mohr-Coulomb criterion corresponds to applicant’s function (see also Colmenares, L.B., Zoback, M.D., 2002. A statistical evaluation of intact rock failure criteria constrained by polyaxial test data for five different rocks. Int. J. Rock Mech. Min. Sci. 39, 695–729, p. 696, section 1.1. – Mohr-Coulomb criterion)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers, and in further view of Chang to implement the function as
                
                    f
                    
                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            -
                            U
                            C
                            S
                            -
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    45
                                    +
                                    
                                        
                                            ∅
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
wherein UCS is an unconfined compressive strength of the formation, ϕ is an angle of internal friction, σ1 is a maximum principal stress, and σ3 is a minimum principal 

Regarding claim 14.
Papanastasiou in view of Sayers discloses all the features of claim 8 as described above.
Papanastasiou does not disclose:
the function is                         
                            f
                            
                                
                                    
                                        
                                            σ
                                        
                                        
                                            1
                                        
                                    
                                    -
                                    U
                                    C
                                    S
                                    -
                                    
                                        
                                            σ
                                        
                                        
                                            3
                                        
                                    
                                    
                                        
                                            t
                                            a
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            45
                                            +
                                            
                                                
                                                    ∅
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            =
                            0
                        
                    ,
and wherein UCS is an unconfined compressive strength of the formation, ϕ is an angle of internal friction, σ1 is a maximum principal stress, and σ3 is a minimum principal stress.  

	Chang teaches:
“The commonly used Mohr–Coulomb criterion has the form of 
                
                    
                        
                            σ
                        
                        
                            1
                        
                    
                    =
                    U
                    C
                    S
                    +
                    
                        
                            σ
                        
                        
                            3
                        
                    
                    
                        
                            t
                            a
                            n
                        
                        
                            2
                        
                    
                    
                        
                            45
                            +
                            
                                
                                    Φ
                                
                                
                                    2
                                
                            
                        
                    
                
            
where Φ is a material property termed angle of internal friction (the coefficient of internal friction μi is defined as μi=tanΦ)” (p. 231, col. 2, section 4 – “Estimation of angle of internal friction”: Mohr-Coulomb criterion is based on unconfined compressive strength of the formation (UCS, see p. 223, section 1. Introduction), angle of internal friction (Φ, see p. 223, section 1. Introduction), maximum principal stress (σ1), and minimum principal stress (σ3); examiner interprets that by rearranging the equation used to estimate rock strength, the Mohr-Coulomb criterion corresponds to applicant’s function (see also Colmenares, L.B., Zoback, M.D., 2002. A statistical evaluation of intact rock failure criteria constrained by polyaxial test data for five different rocks. Int. J. Rock Mech. Min. Sci. 39, 695–729, p. 696, section 1.1. – Mohr-Coulomb criterion)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papanastasiou in view of Sayers, and in further view of Chang to implement the function as
                
                    f
                    
                        
                            
                                
                                    σ
                                
                                
                                    1
                                
                            
                            -
                            U
                            C
                            S
                            -
                            
                                
                                    σ
                                
                                
                                    3
                                
                            
                            
                                
                                    t
                                    a
                                    n
                                
                                
                                    2
                                
                            
                            
                                
                                    45
                                    +
                                    
                                        
                                            ∅
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                    0
                
            ,
wherein UCS is an unconfined compressive strength of the formation, ϕ is an angle of internal friction, σ1 is a maximum principal stress, and σ3 is a minimum principal stress, in order to implement the simplest and the best known failure criterion of failure (the Mohr-Coulomb criterion) for estimation of rock strength for wellbore stability analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calhoun; William Malcolm et al., US 20060149478 A1, Method for predicting rate of penetration using bit-specific coefficient of sliding friction and mechanical efficiency as a function of confined compressive strength
Reference discloses determination of confined compressive strength of rock based on unconfined compressive strength, differential pressure (or confining stress) across the rock, and internal angle of friction of the rock.
Calhoun; William Malcolm et al., US 20060131074 A1, Method for estimating confined compressive strength for rock formations utilizing skempton theory

David Hart, Lecture 9 – Introduction to Rock Strength, Univ. of Wisconsin, 01/07/09. Reference discloses the variation of peak stress σ1,peak (at which failure occurs) with the confining pressure (for which σ2 = σ3) is referred to as the rock criterion failure. The simplest and the best known failure criterion of failure is the Mohr-Coulomb (M-C) criterion: the linear approximation of the variation of peak stress σ1,peak with the confining pressure” (p. 4, see also p. 9-10 for equations in terms of principal stresses).
Colmenares, L.B., Zoback, M.D., 2002. A statistical evaluation of intact rock failure criteria constrained by polyaxial test data for five different rocks. Int. J. Rock Mech. Min. Sci. 39, 695–729
Reference discloses the Mohr-Coulomb criterion based on unconfined compressive strength of the formation, angle of internal friction, maximum principal stress, and minimum principal stress (see p. 696, section 1.1. – Mohr-Coulomb criterion).
PAUL; Pijush K., US 20170058668 A1, METHOD FOR ESTIMATING STRESS MAGNITUDE
Reference discloses a method for estimating stress by calculating and comparing horizontal stresses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857